1 Writ of error denied by Supreme Court.
This appeal is from a judgment upon demurrer dismissing the petition of E. M. Coffman and others against the Goree independent school district seeking to restrain a threatened levy and collection of taxes upon the property of the petitioners.
No briefs have been filed, but the case was submitted upon an oral suggestion of fundamental error. It would perhaps be sufficient to say that an examination of the record has disclosed no such error and to dismiss the appeal for want of prosecution, but we have concluded to briefly notice the case and to affirm the judgment rather than to dismiss the appeal.
The petition avers the incorporation of the Goree independent school district and the election of the individual trustees named in the petition as school trustees, but alleges as grounds for the injunction sought that the school district had not been incorporated according to law, and that the trustees had not been properly elected, the argument of the petition being that the incorporation is invalid because, as shown by its field notes, it is not in a square, and because two of the trustees complained of had prior to the election for incorporation been nominated as trustees by the Goree Commercial Club, and thereafter had been permitted to serve as officers of the election, and, further, that the official ballot provided for the election did not have printed thereon at the top in large letters the words "Official Ballot"; that no legal returns of the election had been made; that proper certificate of the result had not been returned within the proper time, etc. The election of the trustees is declared to be illegal for the reason that the order therefor, the election returns thereof, and declared result all occurred prior to the filing of the ballots, poll lists, and tally sheets of the election for incorporation.
We are of the opinion that the demurrers were properly sustained. The objections to the incorporation of the independent school district and to the right of appellee trustees to exercise their functions as such therein are not available in this action. True, as pointed out upon submission, our Supreme Court in the case of Parks v. West, 102 Tex. 11,111 S.W. 726, sustained an attack of like character upon the Mertens independent school district, but in that case it was held that because of a limitation in the Constitution there was no legislative authority for the construction and incorporation of an independent school district such as that there under consideration. The incorporation, therefore, was absolutely void, and as such subject to attack in any action in which the right of a citizen was involved, but not so in the case we have under consideration. It is not contended, nor does the record give room for a contention, that there was not full legislative authority for the formation and incorporation of the Goree independent school district and for the election of school trustees. The complaints made are, at most, but mere irregularities in the manner of creating the incorporated district and in the election of trustees by virtue of laws undoubtedly giving full authority for such incorporation and elections. Such irregularities, therefore, do not of themselves render the several elections and incorporation complained of entirely void. In such cases said Chief Justice Gaines for the Supreme Court in the case of El Paso v. Ruckman. 92 Tex. 89, 46 S.W. 26: "The rule is well established that when the creation of a public corporation, municipal or quasi municipal, is authorized by statute and a corporation has been organized under the color of such authority, its corporate existence cannot be inquired into by the courts in a collateral proceeding. The validity of the incorporation can only be determined in a suit brought for that purpose in the name of the state or by some individual under the authority of the state, who has a special interest which is affected by the existence of the corporation." This doctrine, it is said in 10 Cyc. p. 256, is "supported by the almost unanimous consensus of judicial opinion," and cases in support of the text from many states of the Union are cited in a note to the text. See, also, Brennan v. Bradshaw, 53 Tex. 331, 37 Am.Rep. 758. The principle stated in the *Page 133 
authorities cited applies with equal force to the right of the officers of the incorporated body to discharge the usual functions of their office.
Our laws on the subject of contested elections and of quo warranto provide remedies whereby the validity of municipal or quasi municipal corporations, and the right of persons exercising authority by virtue thereof may be judicially determined once for all. These remedies are exclusive. To hold otherwise is but to invite confusion and uncertainty that might arise from diverse judgments in separate suits of private character by persons acting alone in their individual interest.
We conclude that the judgment should be affirmed.